Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 43-51 and 86, drawn to a steel sheet.

Group II, claim(s) 52-62 and 87-95, drawn to method of making the steel sheet of Group I.

Group III, claim(s) 63-74 and 96, drawn to a press hardened steel part made of the steel sheet of Group I.

Group IV, claim(s) 75-76, drawn to a method of making the press hardened steel part made of the steel sheet of Group I.

Group V, claim(s) 77 and 97, drawn to a laser welded steel blank comprising a first steel blank produced by cutting the steel sheet of Group I.


Group VI, claim(s) 78 and 98, drawn to a method of making the laser weld steel blank by providing the steel sheet of Group I.

Group VII, claim(s) 79, drawn to a press hardened laser welded steel part comprising a first press hardened steel part made of the steel sheet of Group I.

Group VIII, claim(s) 80, drawn to a method of making the press hardened laser welded steel part by providing the laser welded steel blank of Group V.

Group IX, claim(s) 81-83, drawn to a welded assembly comprising a first steel part which is a press hardened steel part of Group III.

Group X, claim(s) 84-85, drawn to an anti-intrusion part comprising the press hardened steel part of Group III.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The shared special technical features between Group I to Group X are the steel sheet compositions as recited in instant claim 43.
Such shared special technical feature is disclosed by Hasegawa (WO2016113789A1) in view of JP’729 (JPH06-316729).
Hasegawa discloses a high strength steel sheet having overlapping broad range compositions of C, Mn, Si, Al, Cr, B, N, S and P and Ca as required by instant claim 43.
Hasegawa does not disclose presence of Mo, Ti and Nb as required by instant claim 43.
JP’729 discloses a similar low Si , high Mn high strength steel sheet as Hasegawa and expressly discloses presence of Nb, Ti and Mo in similar amount as required by instant claim 43 for improved strength. (paragraphs [0024]-[0026])


Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claimed invention is anticipated by or obvious over cited prior art Hasegawa in view of JP’729.
A telephone call was made to William C. Gehris on 01/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733